Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated October 10, 1997, which, after a hearing, terminated the petitioner’s permanent appointment to the position of firefighter.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondents’ determination was supported by substantial evidence, defined as such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact (see, Matter of Romanelli v Ward, 157 AD2d 532). Upon crediting the testimony of the respondents’ witnesses, there was substantial evidence that the petitioner “intentionally made a false statement of material fact in his application” to become a firefighter and that this false statement constituted a violation of Civil Service Law § 50 (4) (f).
The petitioner’s remaining contentions lack merit. S. Miller, J. P., Santucci, Friedmann and Florio, JJ., concur.